Title: From George Washington to Robert Stewart, 27 April 1763
From: Washington, George
To: Stewart, Robert



My dear Stewart
[Williamsburg, 27 April 1763]

Your Letters of the 18th Jany & 2d of Mar. came to my hands at the sametime about the 10th Instt. I knew of no ship then on the point of Sailing for any part of Great Britain, and therefore have been unavoidably silent till now; indeed I coud have given but a very unsatisfactory answer before this. I participated in the pleasing prospect which seemed to flatter your wishes about the time of writg your first Letter, as much as I felt for its reverse in the next, but human Affairs are always chequered, and Viscissitudes in this Life are rather to be expected than wondered at.
I wish my dear Stewart that the circumstances of my Affairs woud have permitted me to have given you an order upon any Person—in the world I might add—for £400 with as much ease

& propriety as you seem to require it, or even for twice that Sum if it woud make you easy; but alas! to shew my inability in this respect I inclose you a copy of Mr Carys last Acct currt against me, which upon my honr and the faith of a Christian is a true one, and transmitted to me with the additional aggravation of a hint at the largeness of it. Messrs Hanbury’s have also a Balle against me, and I have no other Corrispondants in England with whom I deal, unless it be with a namesake for trifles such as Cloaths; & for these I do not know whether the Balle is for or against me.
This upon my Soul is a genuine Acct of my Affairs in England—here they are a little better because I am not much in debt. I doubt not but you will be surprized at the badness of their condition unless you will consider under what terrible management and disadvantages I found my Estate when I retired from the Publick Service of this Colony; and that besides some purchases of Lands and Negroes I was necessitated to make adjoining me—(in order to support the Expences of a large Family)—I had Provision’s of all kinds to buy for the first two or three years, and my Plantations to Stock—in short with every thing—Buildings to make, and other matters, which swallowed up before I well knew where I was, all the money I got by Marriage nay more, brought me in Debt, and I believe I may appeal to your own knowledge of my Circumstances before.
I do not urge these things my dear Sir in order to lay open the distresses of my own Affairs, on the contrary they shoud forever have remained profoundly secret to your knowledge did it not appear necessary at this time to acquit myself in yr esteem, & to evince my inability, of exceeding £300 a sum I am now labouring to procure by getting money to purchase Bills of that amt to remit to yourself, that Mr Cary may have no knowledge of the transaction since he expected this himself, and for which my regard for you will disappoint him—A Regard of that high nature that I coud never see you uneasy without feeling a part and wishing to remove the cause; and therefore when you complained of the Mortification of remaining a Subaltern in a Corp you had frequently commanded the Subs. of I wanted you out, and hoped it might be effected—but I shall have done on the Subject giving me leave to add only that in

case you shoud not have a call for the money (and your Letter speaks of this) you will then be so good as to pay it to Mr Cary to whom I believe it will be no disagreable tender and advise me thereof—the Inclosd will inform you of what I have wrote to him on this head, which Letter you may deliver, or destroy at pleasure.
I am exceedingly obliged to you for your kind offer’s of Services in London, but I have nothing to give you the trouble of. I write in very great haste, and know I may depend upon your Friendship to excuse any thing and every thing amiss in the Letter. With the most perfect regard I remain Dear Sir Yr Most Affecte & Most Obedt

Go: Washington

